Citation Nr: 0326912	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from June 1960 to May 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hepatitis C, denied entitlement to individual 
unemployability, and evaluated the appellant's PTSD at 50 
percent.

In March 2000, the Board remanded the case to the RO for 
additional development.  The RO completed that development to 
the extent possible and returned the case to the Board for 
further appellate review.

A Board hearing was held in April 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  There was an earlier hearing at the RO.  
Transcripts of the hearing testimony have been associated 
with the claim file.


REMAND

At the December 1998 RO hearing, the appellant testified as 
concerns his hepatitis that he received treatment at a VA 
treatment facility in California.  Transcript (ROT), p. 24.  
It does not appear that any treatment records from a 
California VA facility are in the claims file.  Further, 
although the appellant testified at the Travel Board that he 
was diagnosed with hepatitis C during his hospitalization 
after a 1984 traffic accident, Transcript, p. 14, he also 
testified at the 1998 RO hearing that he was told he had 
hepatitis while hospitalized at Cam Rahn Bay, Vietnam.  ROT, 
p. 19.  Similarly, the Board notes that the service medical 
records do not contain any records to that effect.

Further, at the most recent hearing, the veteran testified 
that either the end of 2002 or the beginning of 2003 he had 
received additional VA treatment.  Those records should be 
obtained for association with the claims folder.  He has also 
testified that he believes that the disorder is now worse 
than at the time of his last examination.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in a January 2002 letter.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO shall obtain any VA treatment 
records related to hepatitis extant at a 
California VA treatment facility.  The RO 
shall query the National Personnel 
Records Center specifically for any 
inpatient, clinical, or other hospital 
records, for inpatient treatment at the 
following military treatment facilities: 
military hospital then located at Cam 
Rahn Bay, Vietnam, for the period 
September 1968 to August 1969 and October 
1970 to October 1971; and, the Army 
Hospital, Landstuhl, Germany, for the 
period February 8, 1965 to February 12, 
1965.  Further, recent VA treatment 
records should be obtained.  

3.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examiner should provide a GAF score and 
all other appropriate findings, to 
include a discussion of the impact on 
employment that the disorder has, so that 
the psychiatric findings can be evaluated 
under the appropriate rating criteria.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal  
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Afterwards, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




